  Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 1 of 12




                       UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION
--------------------------------------------------------------------
ZUFFA, LLC d/b/a Ultimate Fighting
Championship,

                                   Plaintiff,

        -against-                                                         COMPLAINT

                                                                          Civil Action No.
SHAHIDA ASHRAF and SHOAIB KHAN, Individually,
and as officers, directors, shareholders, principals,
managers and/or members of O2 HOOKAH & CAFÉ,
LLC,

and

O2 HOOKAH & CAFÉ, LLC,


                                   Defendants.
-----------------------------------------------------------------------


        Plaintiff, ZUFFA, LLC d/b/a Ultimate Fighting Championship (hereinafter

“Plaintiff”), by its attorneys, LONSTEIN LAW OFFICE, P.C., complaining of the

Defendants herein respectfully sets forth and alleges, as follows:

                                 JURISDICTION AND VENUE

        1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

et seq. and for copyright infringement under the copyright laws of the U.S. (17 U.S.C.

§101, et seq.).

        2.   This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.
  Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 2 of 12




Section §1331, which states that the district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States; and 28

U.S.C. Section §1338(a) (copyright).

       3. Upon information and belief, venue is proper in this court because, inter alia, a

substantial part of the events or omissions giving rise to the claim occurred within Harris

County, which is within the Southern District of Texas, Houston Division (28 U.S.C. §

1391(b) and 28 U.S.C. §124(b)(2)).

       4. This Court has personal jurisdiction over the parties in this action. Defendants

to this action had or have an agent or agents who has or had independently transacted

business in the State of Texas and certain activities of Defendants giving rise to this action

took place in the State of Texas; more particularly, Defendants’ acts of violating federal

laws and the proprietary rights of Plaintiff, as distributor of the satellite programming

transmission signals took place within the State of Texas. Moreover, upon information

and belief, Defendants has their principal place of business within the State of Texas; thus,

this Court has personal jurisdiction over Defendants.

                       THE PARTIES

       5. The plaintiff is a Nevada Limited Liability Company with its principal place of

business located at 6650 S. Torrey Pines Drive, Las Vegas, Nevada 89118.

       6.   Plaintiff is the owner of the UFC 229 Broadcast, including all undercard

matches and the entire television Broadcast, scheduled for October 6, 2018, via closed

circuit television and via encrypted satellite signal (hereinafter referred to as the


                                             -2-
  Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 3 of 12




“Broadcast”).

       7. Upon information and belief the Defendant, SHAHIDA ASHRAF, resides at

16326 Espinosa Drive, Houston, TX 77083.

       8. Upon information and belief the Defendant, SHOAIB KHAN, resides at 13129

Haven Falls Lane, Sugar Land, TX 77478.

       9.    Upon information and belief the Defendants, SHAHIDA ASHRAF and

SHOAIB KHAN, were the officers, directors, shareholders, and/or principals of O2

HOOKAH & CAFÉ, LLC, located at 13151 Bissonett Street #150, Houston, TX 77099.

       10.   Upon information and belief the Defendants, SHAHIDA ASHRAF and

SHOAIB KHAN, were the individuals with supervisory capacity and control over the

activities occurring within the establishment known as O2 HOOKAH CAFE, located at

13151 Bissonett Street #150, Houston, TX 77099.

       11.   Upon information and belief the Defendants, SHAHIDA ASHRAF and

SHOAIB KHAN, received a financial benefit from the operations of O2 HOOKAH

CAFE, on October 6, 2018.

       12. Upon information and belief, Defendants, SHAHIDA ASHRAF and SHOAIB

KHAN, were the individuals with close control over the internal operating procedures and

employment practices of O2 HOOKAH CAFE, on October 6, 2018.

       13. Upon information and belief the Defendant, O2 HOOKAH & CAFÉ, LLC, is

a limited liability company licensed to do business in the State of Texas and was doing

business as O2 HOOKAH CAFÉ.


                                          -3-
  Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 4 of 12




       14. Upon information and belief, the Defendant, O2 HOOKAH & CAFÉ, LLC,

d/b/a O2 HOOKAH CAFE, is located at 13151 Bissonett Street #150, Houston, TX

77099, and had a capacity for 51-100 people on October 6, 2018.

       15. Upon information and belief, Defendant, jointly and severally, advertised on

social media, including but not limited to the Establishment’s Facebook page, for the

exhibition of Plaintiff’s Broadcast within the commercial establishment known as O2

HOOKAH CAFE. Please see Exhibit “A” attached hereto.

       16. Upon information and belief, the Defendant, O2 HOOKAH & CAFÉ, LLC, is

a business entity, having its principal place of business at 13151 Bissonett Street #150,

Houston, TX 77099.

       17.    Upon information and belief, Defendants, jointly and severally, received a

commercial benefit by not paying the commercial licensing fee to the Plaintiff for the

Broadcast and obtaining same through alternative means.

                                        COUNT I

       18.   Plaintiff hereby incorporates by reference all of the allegations contained in

paragraphs “1" through “17,” inclusive, as though set forth herein at length.

       19. Plaintiff is the owner of the UFC 229 Broadcast, including all undercard

matches and the entire television Broadcast, scheduled for October 6, 2018, via closed

circuit television and via encrypted satellite signal (hereinafter referred to as the

“Broadcast”).

       20. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-


                                            -4-
  Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 5 of 12




transmitted to cable systems and satellite companies via satellite signal.

       21. Plaintiff, for a licensing fee, entered into licensing agreements with various

entities in the State of Texas, allowing them to publicly exhibit the Broadcast to their

patrons. Upon payment of the appropriate fees, Plaintiff authorizes and enables subscribers

to unscramble and receive the satellite Broadcast.

       22.    The Broadcast was also available for non-commercial, private viewing

through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

and consumption via the internet. Owners of commercial establishments wishing to avoid

paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s Broadcasts by

purchasing the programming online, without proper authorization, at residential rates,

which are greatly discounted compared to the rates required for commercial entities and

exhibit those broadcasts for their own commercial benefit and gain.

       23. In order for anyone to obtain the Broadcast through a website intended for

private, non-commercial viewing, an individual purchaser would be provided with terms of

service which specifically provide for non commercial, personal use only.

       24. Upon information and belief, with full knowledge that the Broadcast was not

to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

agreement with Plaintiff or its authorized agent for commercial exhibition, unlawfully

intercepted, received and/or de-scrambled Plaintiff’s satellite signal and did exhibit the

Broadcast at O2 HOOKAH CAFE located at 13151 Bissonett Street #150, Houston, TX


                                             -5-
  Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 6 of 12




77099 at the time of its transmission willfully and for purposes of direct or indirect

commercial advantage or private financial gain.

       25. Upon information and belief, Plaintiff alleges that Defendants’ effected

unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

for residential use and subsequently displaying the programming in the commercial

establishment known as O2 HOOKAH CAFE for commercial gain and without

authorization, or by such other means which are unknown to Plaintiffs and known only to

Defendants.

       26. Upon information and belief, Defendants and/or their agents, servants,

workmen and/or employees intercepted Plaintiff’s signal and/or used a device to intercept

Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

satellite or microwave signal to various cable and satellite systems. There are multiple

illegal and unauthorized methods of accessing the Broadcast, including but not limited to

the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

redirecting a wireless signal from an adjacent residence into a business establishment, de-

crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

commercially misusing cable or satellite by registering same as a residence when it is, in

fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

the delivery of film and TV content via the internet, such as (1) Broadband or internet

broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional


                                            -6-
  Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 7 of 12




methods in which pirated material can be obtained without requiring users to subscribe to

a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

Cable and are readily available to anyone with a Smartphone.               The misuse of OTT

technology can allow commercial misuse of residential broadcasting feeds through the

internet from anywhere in the world. Each of the above described methods would allow

Defendant to access the Broadcast unlawfully and without Plaintiffs authorization. Prior to

engaging in discovery, Plaintiff is unable to determine the manner in which Defendants

obtained the Broadcast. However, it is logical to conclude that Defendants utilized one of

the above described methods or another to intercept and exhibit the Broadcast without

entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for

commercial exhibition.

        27. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

use of communications such as the transmission for which plaintiff had the distribution

rights thereto.

        28. By reason of the aforementioned conduct, the aforementioned Defendants’

willfully violated 47 U.S.C. §605 (a).

        29.   By reason of the aforementioned Defendants’ violation of 47 U.S.C. §605

(a), Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

        30. As a result of the aforementioned Defendants’ willful violation of 47 U.S.C.

§605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

§605 (e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as to each


                                             -7-
  Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 8 of 12




Defendants.

          31. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

interest and reasonable attorney’s fees.



                                           COUNT II

          32. Plaintiff hereby incorporates paragraphs A1" through A31" as though fully set

forth herein.

          33. Upon information and belief, with full knowledge that the Broadcast was not

to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

agents, servants, workmen or employees did exhibit the Broadcast at the above-captioned

address at the time of its transmission willfully and for purposes of direct or indirect

commercial advantage or private financial gain.

          34.   47 U.S.C. §553 prohibits the unauthorized reception, interception and

exhibition of any communications service offered over a cable system such as the

transmission for which Plaintiff had the distribution rights as to commercial establishments

thereto.

          35. Upon information and belief, the Defendants individually, willfully and illegally

intercepted said Broadcast when it was distributed and shown by cable television systems.

          36.    By reason of the aforementioned conduct, all of the aforementioned

Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

action.


                                               -8-
  Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 9 of 12




        37.     As a result of the aforementioned Defendants’ violation of 47 U.S.C. §553,

Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up to the

maximum amount of $60,000.00, plus the recovery of full costs, interest and reasonable

attorney’s fees.

                                         COUNT III

        38. Plaintiff hereby incorporates paragraphs “1" through “37” as though fully set

forth herein.

        39.     Plaintiff, by contract, is the copyright owner of the exclusive rights of

distribution and public performance as to commercial establishments to the broadcast,

including all undercard matches and the entire television Broadcast for UFC 229

Broadcast, scheduled for October 6, 2018, via closed circuit television and via encrypted

satellite signal. The Certificate of Registration was filed with the U.S. Copyright Office on

November 5, 2018 under Registration Numbers PA 2-165-622 and PA 2-165-625. The

Broadcast originated via satellite uplink and was subsequently re-transmitted to cable

systems and satellite companies via satellite signal.

        40. As a copyright holder of the rights to the UFC 229 Broadcast, Plaintiff has

rights to the Broadcast, including the right of distribution as well as the licensing to

commercial establishments for the right to exhibit same.

        41. Defendants never obtained the proper authority or license from Plaintiff, or its

authorized agent for commercial distribution, to publicly exhibit the UFC 229 Broadcast

on October 6, 2018.


                                              -9-
 Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 10 of 12




       42. Upon information and belief, with full knowledge that the UFC 229 Broadcast

can only be exhibited within a commercial establishment by the purchasing of a license

from Plaintiff, or its authorized agent for commercial distribution, Defendants and/or their

agents, servants, workmen or employees illegally intercepted the Broadcast and exhibited

same in their commercial establishment on October 6, 2018.

       43. Specifically, upon information and belief, the Defendants and/or their agents,

servants, workmen and employees unlawfully obtained the UFC 229 Broadcast, enabling

Defendants to publicly exhibit the Broadcast without paying the appropriate licensing fee

to Plaintiff, or its authorized agent for commercial distribution.

       44. By reason of the aforementioned conduct, the Defendants willfully violated 17

U.S.C. §501(a).

       45. By reason of the aforementioned Defendants’ violation of 17 U.S.C. §501(a),

Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

       46. As a result of Defendants’ willful infringement of Plaintiff’s copyrights and

exclusive rights under copyright by advertising and subsequently displaying Plaintiff’s

Broadcast. Plaintiff is entitled to damages, in the discretion of this Court, under 17 U.S.C.

§504(c)(1) and 504(c)(2), of up to the maximum amount of $150,000.00.

       47. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

U.S.C. §505.

WHEREFORE, the Plaintiff requests that judgment be entered in its favor and against

each of the aforementioned Defendants, jointly and severally, granting to plaintiff the


                                             -10-
 Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 11 of 12




following:


             (a) Declare that Defendants’ unauthorized exhibition of the October 6,

             2018, UFC 229 Broadcast, violated the Federal Communications Act and

             that such violations were committed willfully and for purposes of

             Defendants’ direct or indirect commercial advantage or for private financial

             gain, as Defendant advertised and subsequently displayed Plaintiff’s

             Broadcast.
             (b) On the first cause of action, statutory penalties in an amount, in the

             discretion of this Court, against Defendants, jointly and severally, for a

             recovery between $1,000 and $10,000 as to each Defendant pursuant to 47

             U.S.C. §605 and enhanced damages of up to $100,000.00 for each

             defendant, jointly and severally, for their willful violation of 47 U.S.C.

             §605; and

             (c) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

             47 U. S. C. § 605 (e)(3) (B) (iii).

             (d) On the second cause of action, statutory penalties in an amount, in the

             discretion of this Court, against Defendants, jointly and severally, of up to

             the maximum amount of $10,000.00 as to each Defendant for their

             violation of 47 U.S.C. §553 and enhanced damages of up to $50,000.00 for

             their willful violation of 47 U.S.C. §553; and

             (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

             47 U. S. C. §553 (c)(2)(C).


                                           -11-
 Case 4:19-cv-03835 Document 1 Filed on 10/04/19 in TXSD Page 12 of 12




              (f) On the third cause of action, statutory penalties in an amount, in the

              discretion of this Court, against Defendants, jointly and severally, of up

              $30,000.00 pursuant to §504(c)(1) and enhanced damages in the amount of

              $150,000.00 pursuant to §504(c)(2) for their willful violation of 17 U.S.C.

              §501(a); and

              (g) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to

              17 U.S.C. §505, together with such other and further relief as this Court

              may deem just and proper.



Dated: October 4, 2019
       Ellenville, New York
                                            ZUFFA, LLC

                                            By: /s/Julie Cohen Lonstein
                                            JULIE COHEN LONSTEIN, ESQ.
                                            (#21857)
                                            Attorney for Plaintiff
                                            LONSTEIN LAW OFFICE, P.C.
                                            190 South Main Street: P.O. Box 351
                                            Ellenville, NY 12428
                                            Tel: (845) 647-8500
                                            Fax: (845) 647-6277
                                            Email: Legal@signallaw.com
                                            Our File No. ZU18-10TX-04




                                          -12-
